USCA4 Appeal: 22-1424     Doc: 13         Filed: 08/22/2022   Pg: 1 of 3




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 22-1424


        BING CHEN,

                            Plaintiff - Appellant,

                     v.

        JOSEPH R. BIDEN, JR., in his official capacity as the President of the United States;
        MICHAEL R. POMPEO, in his former official capacity as Secretary of State; ANTONY
        J. BLINKEN, in his official capacity as Secretary of State; UNITED STATES
        DEPARTMENT OF STATE, Antony J. Blinken, Secretary; NANCY PELOSI, in her
        official capacity as Speaker of the House of Representatives; UNITED STATES HOUSE
        OF REPRESENTATIVES, Speaker Nancy Pelosi; MARCO RUBIO, in his official
        capacity as United States Senator from Florida; TOM COTTON, in his official capacity as
        United States Senator from Arkansas; CONGRESSIONAL-EXECUTIVE COMMISSION
        ON CHINA, Jeffrey Alan Merkley, Chairman; UNITED STATES HOUSE COMMITTEE
        ON FOREIGN AFFAIRS, Gregory Meeks, Chairman; UNITED STATES COMMISSION
        ON INTERNATIONAL RELIGIOUS FREEDOM, Erin D. Singshinsuk, Executive
        Director; UNITED STATES DEPARTMENT OF THE TREASURY, Janet Yellen,
        Secretary; UNITED STATES DEPARTMENT OF COMMERCE, Gina Raimondo,
        Secretary; UNITED STATES DEPARTMENT OF HOMELAND SECURITY, Alejandro
        Mayorkas, Secretary; OFFICE OF THE UNITED STATES TRADE
        REPRESENTATIVE, Katherine Chi Tai, Representative; UNITED STATES
        DEPARTMENT OF LABOR, Martin J. Walsh, Secretary; ILSHAT HASSAN
        KOKBORE, former Chairman of Uyghur American Association (UAA); NURY
        TURKEL, in his official capacity as Vice Chair of the United States Commission on
        International Religious Freedom; GULCHEHRA HOJA, correspondent of Uighur
        Language Department, Radio Free Asia; RUSHAN ABBAS, Founder and Executive
        Director of Campaign for Uyghurs; ADRIAN ZENZ, a Senior Fellow of Victims of
        Communism Memorial Foundation; UYGHUR HUMAN RIGHTS PROJECT, Nury
        Turkel, Board Chair; CAMPAIGN FOR UYGHURS, Rushan Abbas, Founder and
        Executive Director; RADIO FREE ASIA, Bay Fang, President; BRITISH
        BROADCASTING CORPORATION (BBC), Richard Sharp, Chairman; CNN CENTER,
        Jeff Zucker, Chairman; THE NEW YORK TIMES COMPANY, Arthur Gregg Sulzberger,
        Chairman; THE WASHINGTON POST, Fred Ryan, Publisher; THE SLATE GROUP,
USCA4 Appeal: 22-1424      Doc: 13         Filed: 08/22/2022    Pg: 2 of 3




        LLC (FP), Ravi Agrawal, Editor; THE UNITED STATES HOLOCAUST MEMORIAL
        MUSEUM’S SIMON-SKJODT CENTER, Naomi Kikoler, Director; NEWLINES
        INSTITUTE FOR STRATEGY AND POLICY, Ahmed Alwani, Founder and President;
        AMNESTY INTERNATIONAL, Agnes Callamard, Secretary-General; HUMAN
        RIGHTS WATCH, Kenneth Roth, Executive Director; STANFORD UNIVERSITY, Marc
        Tesr-Lavigne, President; THE NATIONAL ENDOWMENT FOR DEMOCRACY (NED),
        Damon Wilson, President; CENTER FOR STRATEGIC AND INTERNATIONAL
        STUDIES (CSIS), John Hamre, President; PULITZER PRIZES BOARD, Katherine Boo,
        Chair,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Paula Xinis, District Judge. (8:22-cv-00025-PX)


        Submitted: August 18, 2022                                        Decided: August 22, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Affirmed as modified by unpublished per curiam opinion.


        Bing Chen, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-1424      Doc: 13         Filed: 08/22/2022     Pg: 3 of 3




        PER CURIAM:

               Bing Chen appeals the district court’s order dismissing his amended civil complaint

        for lack of jurisdiction. We have reviewed the record and find no reversible error.

        Accordingly, we affirm the district court’s order, as modified to reflect that the dismissal

        of the amended complaint is without prejudice. See Ali v. Hogan, 26 F.4th 587, 600

        (4th Cir. 2022) (explaining that dismissals for lack of jurisdiction must be without

        prejudice). We deny Chen’s emergency motion to suspend a portion of the Uyghur Forced

        Labor Prevention Act and his motion for appointment of counsel. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                      AFFIRMED AS MODIFIED




                                                     3